Citation Nr: 1635514	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-21 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right meniscal tear, to include the question of whether separate ratings are assignable for symptoms other than limitation of motion of the knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to April 1971 and from November 1975 to November 1993.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2010 and May 2011 rating decisions, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied the Veteran service connection for prostate cancer and an increased rating for a right knee disability.  

Based on the Veteran's assertions, noted below, the Board has recharacterized the latter claim to include the question of whether separate ratings are assignable for symptoms other than limitation of motion of the right knee. 

The Veteran also initiated an appeal of the RO's December 2010 denial of service connection for erectile dysfunction.  However, after the RO issued a statement of the case in response, the Veteran did not perfect his appeal on this claim by submitting any document that could be construed as a substantive appeal.  

Twice during the course of this appeal, the Veteran requested to testify during a hearing held before a Decision Review Officer.  The RO acknowledged this request and notified the Veteran of the date of the hearings.  Thereafter, however, the Veteran cancelled the hearing and/or withdrew his requests.   

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.

The issues of entitlement to service connection for prostate cancer and entitlement to a rating in excess of 10 percent for residuals of a right meniscal tear are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran right knee disability involves, in part, a dislocated semilunar cartilage manifesting as frequent locking, pain and effusion into the joint.


CONCLUSION OF LAW

The criteria for a separate 20 percent rating for a dislocated semilunar cartilage, right knee, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition in this case, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Veteran is service connected for residuals of a right meniscal tear and the RO has rated that disability 10 percent disabling under DC 5260, which governs rating of limitation of flexion of the leg.  The Veteran seeks an increased rating for his motion loss and separate ratings for knee symptoms not contemplated by the 10 percent rating, including instability.  Indeed, the assignment of a separate rating, but for frequent locking, pain and effusion into the joint, is warranted.  The matter of whether an increased rating or any other separate rating is warranted for motion loss and/or instability is discussed in the REMAND section of this decision. 
 
The Veteran has complained of right knee pain since his discharge from service.  In 2010, he began reporting worsening pain and other right knee symptoms.  VA knee examinations conducted in December 2010 and December 2011 confirm a gradual worsening of the Veteran's right knee disability.  During the December 2011 VA examination, an examiner diagnosed three right knee conditions, including a tear of the lateral meniscus, degenerative arthritis and chondromalacia patella, and focusing on the former condition, noted that the Veteran had right knee swelling, popping and locking, symptoms that cause his knee to buckle, resulting in falls several times weekly.  In July 2012, a nurse reviewed the Veteran's record and offered a comprehensive opinion discussing the severity of the Veteran's right knee disability.  She found that this disability should be rated under DC 5258, which governs ratings of cartilage, semilunar, dislocated, as 20 percent disabling based on frequent episodes of locking, pain and effusion into the joint.  See 38 C.F.R. § 4.71a, DC 5258.  

As the locking, pain and effusion into the joint are not contemplated in the 10 percent rating already assigned the Veteran's right knee disability, a separate rating may be assigned these symptoms.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as symptomatology of one condition is not duplicative of symptomatology of other condition); see also 38 C.F.R. § 4.14 (pyramiding - the rating of the same disability or the same manifestation of a disability under different DCs - is to be avoided when evaluating a service-connected disability). 


ORDER

A separate 20 percent rating for a dislocated semilunar cartilage, right knee, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for prostate cancer and entitlement to a rating in excess of 10 percent for residuals of a right meniscal tear, but additional action is necessary before the Board can proceed.

VA assisted the Veteran in the development of these claims, including by affording him VA prostate and right knee examinations.  However, the reports of these examinations are inadequate to decide these claims.  First, in October 2010, a VA examiner ruled out a relationship between the Veteran's prostate cancer and in-service prostatitis on the basis that the latter condition is not known to cause prostate cancer.  In a June 2015 Appellant's Brief, however, the Veteran claims that he was seen for multiple prostate complaints during his 20+ years of service, some of which might actually represent the initial manifestations of his prostate cancer, diagnosed approximately four years after discharge from service.  To date, no medical examiner has addressed this assertion.  

Second, since the Veteran underwent the most recent knee examination, he has claimed that his right knee has worsened, causing greater limitation of motion and instability and hindering his ability to work.  Moreover, in the June 2015 Appellant's Brief, he asserts that no VA examiner has adequately assessed the effect of flare-ups of knee symptoms on his ability to function.  As well, no examiner has commented on the Veteran's assertion that his right knee disability caused him to stop working in 2010, an assertion raising a claim for an increased rating for his right knee disability on an extraschedular basis (Veteran is already in receipt of a total disability rating due to individual unemployability).

In addition, the RO has characterized the Veteran's right knee disability as residuals of a right meniscal tear.  As noted above, however, this disability involves not only the tear, but also arthritis and chondromalacia patella.  Given the Board's decision above, it is necessary for the RO to determine whether this disability is properly characterized or should be recharacterized to reflect motion loss due to right knee arthritis and locking, pain and effusion due to the tear. 

Accordingly, these claims are REMANDED for the following action:

1.  Transfer this case to a VA examiner for an opinion on the etiology of the Veteran's prostate cancer.  Ask the examiner to follow the instructions below.

a.  Review all evidence in the Veteran's file, particularly 20+ years of service treatment records showing genitourinary complaints.

b.  Record the Veteran's history of genitourinary complaints.  

c.  Offer an opinion as to whether the Veteran's prostate cancer, diagnosed in September 1997, at least as likely as not (50 percent probability) initially manifested during service (from April 1969 to April 1971 and from November 1975 to November 1993).

d.  Provide rationale for the opinion. 

2.  Afford the Veteran a VA examination of his right knee for the purpose of determining the severity of his service-connected right knee disability.  Ask the examiner to follow the instructions below.

a.  Review all evidence in the Veteran's file.

b.  Record the Veteran's history of right knee symptoms and the effect those symptoms have on his ability to function, including in the workplace and during flare-ups.  

c.  Note all symptoms of the Veteran's right knee disability, including any affecting the joints, muscles and neurological system. 

d.  Describe the severity of these symptoms, including, in terms of degrees, the extent to which they further interfere with the Veteran's range of motion during flare-ups. 

e.  Characterize any instability as slight, moderate or severe and indicate whether and how the manifestations of such instability differ from the manifestations of the Veteran's tear (locking, pain and effusion into the joint). 

f.  Also indicate if these symptoms markedly interfere with the Veteran's employability. 

g.  Provide rationale for all opinions expressed.  

3.  Readjudicate.  In considering the right knee claim, determine whether the right knee disability, presently rated 10 percent disabling based on limitation of motion, is properly characterized as residuals of a right meniscal tear or whether it should be recharacterized as degenerative joint disease of the right knee (manifested as limitation of motion) with the separate 20 percent rating assigned for a right meniscal tear (manifested as locking, pain and effusion into the joint).  Also determine whether a separate rating is assignable for instability of the right knee.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (law requires that all claims remanded by the Board of Veterans' Appeals or United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


